Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered December 21, 2004. The order granted the motion of defendant Bison Plumbing City, Inc. for summary judgment to the extent of awarding that defendant a conditional order of common-law indemnification against defendant Garden Place Hotel, a subsidiary of Salvatore’s Italian Gardens, Inc., as a sanction for the spoliation of evidence.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the sanction imposed and granting defendant Bison Plumbing City, Inc. an adverse inference charge against defendant Garden Place Hotel, a subsidiary of Salvatore’s Italian Gardens, Inc., and as modified the order is affirmed without costs.
Same memorandum as in Enstrom v Garden Place Hotel (27 AD3d 1084 [2006]). Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Pine and Hayes, JJ.